In an action to recover damages for medical malpractice, the plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Nassau County (Segal, J.), entered February 24, 1992, which, upon a jury verdict, is in favor of the defendants Francis Stern and Henrietta Wallace, and against them, dismissing the complaint as against those defendants.
Ordered that the judgment is affirmed, with costs.
The court dismissed the complaint after the jury found that the defendants Francis Stern and Henrietta Wallace had been negligent but that their negligence was not a proximate cause of the plaintiff’s injuries.
Contrary to the plaintiffs’ assertions on appeal, the jury’s verdict was not against the weight of the evidence. Further, the plaintiffs’ argument that the court improperly allowed defense counsel to impeach their expert witness with documents protected from disclosure by CPLR 3101 (d) (2) was not properly preserved for appeal (see, CPLR 4017; Horton v Smith, 51 NY2d 798).
We have considered the plaintiffs’ remaining contentions and find them to be without merit. Santucci, J. P., Joy, Krausman and Goldstein, JJ., concur.